UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-06698 DWS Equity 500 Index Portfolio (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2012 ITEM 1. REPORT TO STOCKHOLDERS JUNE 30, 2012 Semiannual Report to Shareholders DWS S&P 500 Index Fund Contents DWS S&P 500 Index Fund 4 Performance Summary 7 Portfolio Management 7 Portfolio Summary 9 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 16 Notes to Financial Statements 23 Information About Your Fund's Expenses DWS Equity 500 Index Portfolio 26 Investment Portfolio 42 Statement of Assets and Liabilities 43 Statement of Operations 44 Statement of Changes in Net Assets 45 Financial Highlights 46 Notes to Financial Statements 52 Summary of Management Fee Evaluation by Independent Fee Consultant 56 Account Management Resources 58 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Various factors, including costs, cash flows and security selection, may cause the fund's performance to differ from that of the index. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. This fund is not sponsored, endorsed, sold, nor promoted by Standard & Poor's®, and Standard & Poor's makes no representation regarding the advisability of investing in the portfolio. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary June 30, 2012 Average Annual Total Returns as of 6/30/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 9.16% 4.84% 15.73% -0.36% 4.70% Class B 8.78% 4.13% 14.91% -1.10% 3.92% Class C 8.78% 4.04% 14.88% -1.10% 3.93% S&P 500® Index+ 9.49% 5.45% 16.40% 0.22% 5.33% Adjusted for the Maximum Sales Charge Class A (max 4.50% load) 4.25% 0.12% 13.97% -1.28% 4.22% Class B (max 4.00% CDSC) 4.78% 1.13% 14.40% -1.30% 3.92% Class C (max 1.00% CDSC) 7.78% 4.04% 14.88% -1.10% 3.93% S&P 500® Index+ 9.49% 5.45% 16.40% 0.22% 5.33% No Sales Charges Class S 9.36% 5.13% 16.07% -0.09% 4.97% S&P 500® Index+ 9.49% 5.45% 16.40% 0.22% 5.33% ‡ Total returns shown for periods less than one year are not annualized. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2012 are 0.71%, 1.40%, 1.40% and 0.39% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B and C shares prior to their inception on February 18, 2005 are derived from the historical performance of Class S shares of DWS S&P 500 Index Fund and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended June 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. "Standard & Poor's," "S&P 500," "Standard & Poor's 500" and "500" are trademarks of The McGraw-Hill Companies Inc., and have been licensed for use by the Fund's investment advisor. Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 6/30/12 $ 12/31/11 $ Distribution Information: Six Months as of 6/30/12: Income Dividends $ Morningstar Rankings — Large Blend Funds Category as of 6/30/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 19 3-Year of 26 5-Year of 42 Class B 1-Year of 27 3-Year of 41 5-Year of 61 Class C 1-Year of 29 3-Year of 41 5-Year of 61 Class S 1-Year of 14 3-Year of 19 5-Year of 34 10-Year of 39 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Portfolio Management Subadvisor Northern Trust Investments, Inc. ("NTI"), a subsidiary of Northern Trust Corporation, is the subadvisor for the fund. Portfolio Manager Brent Reeder, Senior Vice President of Northern Trust Investments, Inc. Portfolio Manager of the fund. Joined the fund in 2007. • Joined Northern Trust Investments, Inc. in 1993 and is responsible for the management of quantitative equity portfolios. Portfolio Summary(Unaudited) Ten Largest Equity Holdings at June 30, 2012 (20.5% of Net Assets) 1. Apple, Inc. Manufacturer of personal computers and communication solutions 4.3% 2. Exxon Mobil Corp. Explorer and producer of oil and gas 3.2% 3. Microsoft Corp. Developer of computer software 1.8% 4. International Business Machines Corp. Manufacturer of computers and provider of information processing services 1.8% 5. General Electric Co. A diversified company provider of services to the technology, media and financial industries 1.7% 6. AT&T, Inc. An integrated telecommunications company 1.7% 7. Chevron Corp. Operator of petroleum exploration, delivery and refining facilities 1.7% 8. Johnson & Johnson Provider of health care products 1.5% 9. Wells Fargo & Co. A diversified financial company 1.4% 10. Coca-Cola Co. Bottler and distributor of soft drinks 1.4% Portfolio holdings and characteristics are subject to change. For more complete details about the Portfolio's investment portfolio, see page 26. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 56 for contact information. Statement of Assets and Liabilities as of June 30, 2012 (Unaudited) Assets Investment in the DWS Equity 500 Index Portfolio, at value $ Receivable for Fund shares sold Other assets Total assets Liabilities Cash overdraft Payable for Fund shares redeemed Accrued Trustees' fees Other accrued expenses and payables Total liabilities Net assets, at value $ Net Assets Consist of Undistributed net investment income Net unrealized appreciation (depreciation) on investments and futures Accumulated net realized gain (loss) ) Paid-in capital Net assets, at value $ Net Asset Value Class A Net Asset Value and redemption price per share ($201,886,824 ÷ 11,158,940 outstanding shares of beneficial interest, $.01 par value, unlimited number of shares authorized) $ Maximum offering price per share (100 ÷ 95.50 of $18.09) $ Class B Net Asset Value, offering and redemption price per share ($2,329,179 ÷ 128,923 outstanding shares of beneficial interest, $.01 par value, unlimited number of shares authorized) $ Class C Net Asset Value, offering and redemption price per share ($21,325,579 ÷ 1,180,549 outstanding shares of beneficial interest, $.01 par value, unlimited number of shares authorized) $ Class S Net Asset Value, offering and redemption priceper share ($494,566,425 ÷ 27,277,463 outstanding shares of beneficial interest, $.01 par value, unlimited number of shares authorized) $ The accompanying notes are an integral part of the financial statements. Statement of Operations for the six months ended June 30, 2012 (Unaudited) Investment Income Income and expenses allocated from DWS Equity 500 Index Portfolio: Dividends (net of foreign taxes withheld of $8,513) $ Interest Income distributions — Central Cash Management Fund Securities lending income, including income from Daily Assets Fund Institutional, net of borrower rebates Expenses ) Net investment income allocated from DWS Equity 500 Index Portfolio Expenses: Administration fee Services to shareholders Distribution and service fees Professional fees Reports to shareholders Registration fees Trustees' fees and expenses Other Total expenses before expense reductions Expense reductions ) Total expenses after expense reductions Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) allocated from DWS Equity 500 Index Portfolio: Investments Futures Change in net unrealized appreciation (depreciation) allocated from DWS Equity 500 Index Portfolio on: Investments Futures Net gain (loss) Net increase (decrease) in net assets resulting from operations $ The accompanying notes are an integral part of the financial statements. Statement of Changes in Net Assets Increase (Decrease) in Net Assets Six Months Ended June 30, 2012 (Unaudited) Year Ended December 31, 2011 Operations: Net investment income (loss) $ $ Operations: Net investment income (loss) $ $ Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations Distributions to shareholders from: Net investment income: Class A ) ) Class B ) ) Class C ) ) Class S ) ) Total distributions ) ) Fund share transactions: Proceeds from shares sold Net assets acquired in tax-free reorganization* — Reinvestment of distributions Payment for shares redeemed ) ) Net increase (decrease) in net assets from Fund share transactions ) Increase (decrease) in net assets ) Net assets at beginning of period Net assets at end of period (including undistributed net investment income of $1,170,452 and $272,440, respectively) $ $ * On April 27, 2012, DWS S&P 500 Plus Fund was acquired by the Fund through a tax-free reorganization (see Note D). The accompanying notes are an integral part of the financial statements. Financial Highlights Years Ended December 31, Class A Six Months Ended 6/30/12 (Unaudited) Selected Per Share Data Net asset value, beginning of period $ Income (loss) from investment operations: Net investment incomea Net realized and unrealized gain (loss) *** ) Total from investment operations ) Less distributions from: Net investment income ) Net asset value, end of period $ Total Return (%)b,c ** ) Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) 72 95 Ratio of expenses before expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) * Ratio of expenses after expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) * Ratio of net investment income (%) * a Based on average shares outstanding during the period. b Total return does not reflect the effect of any sales charges. c Total return would have been lower had certain expenses not been reduced. * Annualized ** Not annualized *** Amount is less than $.005. Years Ended December 31, Class B Six Months Ended 6/30/12 (Unaudited) Selected Per Share Data Net asset value, beginning of period $ Income (loss) from investment operations: Net investment incomea Net realized and unrealized gain (loss) ) Total from investment operations ) Less distributions from: Net investment income ) Net asset value, end of period $ Total Return (%)b ** c c )c c Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) 2 1 2 2 2 3 Ratio of expenses before expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) * Ratio of expenses after expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) * Ratio of net investment income (%) * a Based on average shares outstanding during the period. b Total return does not reflect the effect of any sales charges. c Total return would have been lower had certain expenses not been reduced. * Annualized ** Not annualized Years Ended December 31, Class C Six Months Ended 6/30/12 (Unaudited) Selected Per Share Data Net asset value, beginning of period $ Income (loss) from investment operations: Net investment incomea Net realized and unrealized gain (loss) *** ) Total from investment operations ) Less distributions from: Net investment income ) Net asset value, end of period $ Total Return (%)b ** c c )c c Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) 21 12 12 10 5 7 Ratio of expenses before expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) * Ratio of expenses after expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) * Ratio of net investment income (%) * a Based on average shares outstanding during the period. b Total return does not reflect the effect of any sales charges. c Total return would have been lower had certain expenses not been reduced. * Annualized ** Not annualized *** Amount is less than $.005. Years Ended December 31, Class S Six Months Ended 6/30/12 (Unaudited) Selected Per Share Data Net asset value, beginning of period $ Income (loss) from investment operations: Net investment incomea Net realized and unrealized gain (loss) *** ) Total from investment operations ) Less distributions from: Net investment income ) Net asset value, end of period $ Total Return (%) ** b b )b b Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) Ratio of expenses before expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) * Ratio of expenses after expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) * Ratio of net investment income (%) * a Based on average shares outstanding during the period. b Total return would have been lower had certain expenses not been reduced. * Annualized ** Not annualized *** Amount is less than $.005. Notes to Financial Statements A. Organization and Significant Accounting Policies DWS S&P 500 Index Fund (the "Fund") is a diversified series of the DWS Institutional Funds (the "Trust"), which is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as an open-end management investment company organized as a Massachusetts business trust. The Fund, a feeder fund, seeks to achieve its investment objective by investing all of its investable assets in a master portfolio, DWS Equity 500 Index Portfolio (the "Portfolio"), a diversified open-end management investment company registered under the 1940 Act and organized as a New York trust advised by Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), an indirect, wholly owned subsidiary of Deutsche Bank AG. A master/feeder fund structure is one in which a fund (a "feeder fund"), instead of investing directly in a portfolio of securities, invests most or all of its investment assets in a separate registered investment company (the "master fund") with substantially the same investment objective and policies as the feeder fund. Such a structure permits the pooling of assets of two or more feeder funds, preserving separate identities or distribution channels at the feeder fund level. On June 30, 2012, the Fund owned approximately 32% of the Portfolio. The Fund offers multiple classes of shares which provide investors with different purchase options. Class A shares are offered to investors subject to an initial sales charge. Class B shares of the Fund are closed to new purchases, except exchanges or the reinvestment of dividends or other distributions. Class B shares were offered to investors without an initial sales charge and are subject to higher ongoing expenses than Class A shares and a contingent deferred sales charge payable upon certain redemptions. Class B shares automatically convert to Class A shares six years after issuance. Class C shares are offered to investors without an initial sales charge but are subject to higher ongoing expenses than Class A shares and a contingent deferred sales charge payable upon certain redemptions within one year of purchase. Class C shares do not automatically convert into another class. Class S shares are not subject to initial or contingent deferred sales charges and are generally not available to new investors except under certain circumstances. Investment income, realized and unrealized gains and losses and certain fund-level expenses and expense reductions, if any, are borne pro rata on the basis of relative net assets by the holders of all classes of shares, except that each class bears certain expenses unique to that class such as distribution and services fees, services to shareholders and certain other class-specific expenses. Differences in class-level expenses may result in payment of different per share dividends by class. All shares of the Fund have equal rights with respect to voting subject to class-specific arrangements. The Fund's financial statements are prepared in accordance with accounting principles generally accepted in the United States of America which require the use of management estimates. Actual results could differ from those estimates. The policies described below are followed consistently by the Fund in the preparation of its financial statements. The financial statements of the Portfolio, including the Investment Portfolio, are contained elsewhere in this report and should be read in conjunction with the Fund's financial statements. Security Valuation. The Fund records its investment in the Portfolio at value, which reflects its proportionate interest in the net assets of the Portfolio. Valuation of the securities held by the Portfolio is discussed in the notes to the Portfolio's financial statements included elsewhere in this report. Disclosure about the classification of fair value measurements is included in a table following the Portfolio's Investment Portfolio. Federal Income Taxes. The Fund's policy is to comply with the requirements of the Internal Revenue Code, as amended, which are applicable to regulated investment companies, and to distribute all of its taxable income to its shareholders. Accordingly, the Fund paid no federal income taxes and no federal income tax provision was required. Under the Regulated Investment Company Modernization Act of 2010, net capital losses may be carried forward indefinitely, and their character is retained as short-term and/or long-term. Previously, net capital losses were carried forward for eight years and treated as short-term losses. As a transition rule, the Act requires that post-enactment net capital losses be used before pre-enactment net capital losses. At December 31, 2011, the Fund had a net tax basis capital loss carryforward of approximately $77,043,000 of pre-enactment losses, which may be applied against any realized net taxable capital gains of each succeeding year until fully utilized or until December 31, 2012 ($21,570,000), December 31, 2013 ($7,108,000), December 31, 2014 ($6,496,000), December 31, 2016 ($16,675,000), December 31, 2017 ($17,522,000) and December 31, 2018 ($7,672,000), the respective expiration dates, whichever occurs first. The Fund has reviewed the tax positions for the open tax years as of December 31, 2011, and has determined that no provision for income tax is required in the Fund's financial statements. The Fund's federal tax returns for the prior three fiscal years remain open subject to examination by the Internal Revenue Service. Distribution of Income and Gains. Net investment income of the Fund, is declared and distributed to shareholders quarterly. Net realized gains from investment transactions, in excess of available capital loss carryforwards, would be taxable to the Fund if not distributed, and, therefore, will be distributed to shareholders at least annually. The timing and characterization of certain income and capital gain distributions are determined annually in accordance with federal tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences primarily relate to futures contracts and certain securities sold at a loss. As a result, net investment income (loss) and net realized gain (loss) on investment transactions for a reporting period may differ significantly from distributions during such period. Accordingly, the Fund may periodically make reclassifications among certain of its capital accounts without impacting the net asset value of the Fund. The tax character of current year distributions will be determined at the end of the current fiscal year. Contingencies. In the normal course of business, the Fund may enter into contracts with service providers that contain general indemnification clauses. The Fund's maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet been made. However, based on experience, the Fund expects the risk of loss to be remote. Other. The Fund receives a daily allocation of the Portfolio's income, expenses and net realized and unrealized gains and losses in proportion to its investment in the Portfolio. Expenses directly attributed to a fund are charged to that fund, while expenses which are attributable to the Trust are allocated among the funds in the Trust on the basis of relative net assets. B. Related Parties Management Agreement. Under its Investment Management Agreement with the Fund, the Advisor serves as investment manager to the Fund. The Advisor receives a management fee from the Portfolio pursuant to the master/feeder structure noted above in Note A. Pursuant to the Investment Management Agreement, the Fund pays no management fee to the Advisor so long as the Fund is a feeder fund that invests substantially all of its assets in the Portfolio. In the event the Board of Trustees determines it is in the best interests of the Fund to withdraw its investment from the Portfolio, the Advisor may become responsible for directly managing the assets of the Fund under the Investment Management Agreement. In such event, the Fund would pay the Advisor an annual fee of 0.15% of the Fund's average daily net assets, accrued daily and payable monthly. The Advisor has voluntarily agreed to waive its fees and/or reimburse certain operating expenses of the Fund to the extent necessary to maintain the operating expenses (excluding certain expenses such as extraordinary expenses, taxes, brokerage and interest) for each class as follows: Class A .67% Class B 1.47% Class C 1.47% Class S .47% This voluntary waiver or reimbursement may be terminated at any time at the option of the Advisor. Administration Fee. Pursuant to an Administrative Services Agreement, DIMA provides most administrative services to the Fund. For all services provided under the Administrative Services Agreement, the Fund pays the Advisor an annual fee ("Administration Fee") of 0.10% of the Fund's average daily net assets, computed and accrued daily and payable monthly. For the six months ended June 30, 2012, the Administration Fee was $307,516, of which $57,665 is unpaid. Service Provider Fees. DWS Investments Service Company ("DISC"), an affiliate of the Advisor, is the transfer agent, dividend-paying agent and shareholder service agent of the Fund. Pursuant to a sub-transfer agency agreement between DISC and DST Systems, Inc. ("DST"), DISC has delegated certain transfer agent, dividend-paying agent and shareholder service agent functions to DST. DISC compensates DST out of the shareholder servicing fee it receives from the Fund. For the six months ended June 30, 2012, the amounts charged to the Fund by DISC were as follows: Services to Shareholders Total Aggregated Waived Unpaid at June 30, 2012 Class A $ $ $ Class B — Class C — Class S — $ $ $ Distribution and Service Agreement. Under the Fund's Class B and C 12b-1 Plans, DWS Investments Distributors, Inc. ("DIDI"), a subsidiary of the Advisor, receives a fee ("Distribution Fee") of 0.75% of average daily net assets of each of Class B and C shares. In accordance with the Fund's Underwriting and Distribution Services Agreement, DIDI enters into related selling group agreements with various firms at various rates for sales of Class B and C shares. For the six months ended June 30, 2012, the Distribution Fee was as follows: Distribution Fee Total Aggregated Unpaid at June 30, 2012 Class B $ $ Class C $ $ In addition, DIDI provides information and administrative services for a fee ("Service Fee") to Class A, B and C shareholders at an annual rate of up to 0.25% of average daily net assets for each such class. DIDI in turn has various agreements with financial services firms that provide these services and pays these fees based upon the assets of shareholder accounts the firms service. For the six months ended June 30, 2012, the Service Fee was as follows: Service Fee Total Aggregated Unpaid at June 30, 2012 Annualized Effective Rate Class A $ $ % Class B % Class C % $ $ Underwriting Agreement and Contingent Deferred Sales Charge. DIDI is the principal underwriter for the Fund. Underwriting commissions paid to DIDI in connection with the distribution of Class A shares for the six months ended June 30, 2012 aggregated $9,158. In addition, DIDI receives any contingent deferred sales charge ("CDSC") from Class B share redemptions occurring within six years of purchase and Class C share redemptions occurring within one year of purchase. There is no such charge upon redemption of any share appreciation or reinvested dividends. The CDSC is based on declining rates ranging from 4% to 1% for Class B and 1% for Class C, of the value of the shares redeemed. For the six months ended June 30, 2012, the CDSC for Class B and C shares aggregated $1,872 and $255, respectively. A deferred sales charge of up to 1% is assessed on certain redemptions of Class A shares. For the six months ended June 30, 2012, DIDI received $3,089 for Class A shares. Typesetting and Filing Service Fees. Under an agreement with DIMA, DIMA is compensated for providing typesetting and certain regulatory filing services to the Fund. For the six months ended June 30, 2012, the amount charged to the Fund by DIMA included in the Statement of Operations under "reports to shareholders" aggregated $14,330, all of which is unpaid. Trustees' Fees and Expenses. The Fund paid retainer fees to each Trustee not affiliated with the Advisor, plus specified amounts to the Board Chairperson and to each committee Chairperson. C. Share Transactions The following table summarizes share and dollar activity in the Fund: Six Months Ended June 30, 2012 Year Ended December 31, 2011 Shares Dollars Shares Dollars Shares sold Class A $ $ Class B Class C Class S $ $ Shares issued in tax-free reorganization* Class A ** $ ** — $
